Citation Nr: 1105022	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  04-38 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death. 


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1956 to July 1959 and 
from October 1960 to October 1968, with additional Reserve 
service.  He died in March 2004.  The appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge in September 2008.  A written 
transcript of this hearing was prepared and incorporated into the 
evidence of record.

In November 2008, the claim was first reviewed by the Board and 
was remanded for additional development.  The matter returned to 
the Board in February 2010, at which time the claim was denied.  
The appellant subsequently submitted a Notice of Appeal to the 
United States Court of Appeals for Veterans Claims (Court), 
indicating her disagreement with the denial of her claim for the 
cause of the Veteran's death.  The Court issued an April 2010 
Order vacating the February 2010 Board decision and remanding the 
appeal for readjudication consistent with the parties' Joint 
Motion for Remand (JMR).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a thorough review of the appellant's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the appellant's claims, 
consistent with the April 2010 Joint Motion for Remand.

The April 2010 JMR found that the Board's February 2010 decision 
had provided inadequate reasons and bases when determining 
several issues.

The appellant asserts that the cause of the Veteran's death was 
due exposure to Agent Orange or any other hazardous chemicals in 
service.  Specifically, the appellant asserts that the Veteran 
was exposed to herbicides during his time in Thailand, Okinawa, 
and Vietnam.  At the time of his death, the Veteran was service 
connected for bilateral hearing loss at 0 percent disabling and 
tinnitus at 10 percent disabling.  

The Veteran's death certificate indicated that the cause of the 
Veteran's death was prostate carcinoma. 

The RO previously sent a request to the National Personnel 
Records Center (NPRC) to furnish any documents showing exposure 
to herbicides during the Veteran's service in the Air Force.  
Additionally, the RO sent a request to the U.S. Naval Reserves to 
furnish any documents indicating herbicide exposure during the 
Veteran's service in the Reserves.  However, the JMR noted that 
there was no documentation in the file of whether a response to 
the requests were ever provided.  Thus, it remains possible that 
such records remain outstanding, and therefore the duty to assist 
continues until it is apparent that the records do not exist or 
that additional efforts to obtain them would be futile.  
Consequently, a remand for those records is necessary.  

Additionally, the JMR stated that the duty to assist required the 
Board to remand the claim for compliance with Manual M21-1MR 
procedures for verifying a Veteran's herbicide exposure in 
Thailand.  The JMR related that, according to the relevant 
provisions, if exposure in Thailand is alleged during the Vietnam 
era, the RO is required to request the approximate dates, 
location and nature of the alleged exposure and, if sufficient 
information is provided, contact the U.S. Army and Joint Services 
Records Research Center (JSRRC) for verification.  The Joint 
Motion cited Manual M21-1MR, Part IV, subpart ii, ch. 2, § 
C.10.p, as well as VBA Fast Letter 09-20 (May 6, 2009).  In the 
present case, the RO failed to request information from the 
appellant, or request verification from the JSRRC.  Therefore, 
such requests should be accomplished on remand. 

Furthermore, the JMR stated that the Board failed to address the 
appellant's argument that the Veteran was exposed to herbicides 
while serving on Okinawa.  In the present case, the RO neglected 
to request information from the JSRRC to verify if Agent Orange 
was sprayed, transported, or stored in Okinawa from 1962 to 1964, 
when the Veteran was stationed there.  For that reason, 
verification of that information should also be completed on 
remand.  

Accordingly, the case is REMANDED to the AMC for the following 
action:

1)	The AMC should contact the NPRC to obtain 
any documentation that shows that the 
Veteran was exposed to herbicides during 
his service in the Air Force.  If the 
records are unavailable and further 
attempts to obtain the records would 
be futile, the claims file should be 
so annotated and the appellant 
notified of such.  

2)	Additionally, the AMC should send a letter 
to the U.S. Naval Reserve to obtain any 
documentation that shows that the Veteran 
was exposed to hazardous chemicals during 
his service in the Reserves.  If the 
records are unavailable and further 
attempts to obtain the records would 
be futile, the claims file should be 
so annotated and the appellant 
notified of such.  

3)	Contact the appellant and request any 
further information pertaining to 
approximate dates, locations, and nature 
of the Veteran's alleged exposure to 
herbicides in Thailand.  If sufficient 
information is provided, the RO/AMC should 
contact the JSRRC for verification.  
Additionally, the JSRRC should provide any 
records of possible Agent Orange sprayed, 
stored, or transported in Thailand from 
1966-1967 that the Veteran could have been 
exposed to.  If the records are 
unavailable and further attempts to 
obtain the records would be futile, 
the claims file should be so annotated 
and the appellant notified of such.  

4)	The RO/AMC should contact the JSRRC for 
any record of Agent Orange sprayed, 
stored, or transported at Okinawa from 
1962-1964 that the Veteran could have been 
exposed to.  If the records are 
unavailable and further attempts to 
obtain the records would be futile, 
the claims file should be so annotated 
and the appellant notified of such.  

5)	After completion of the above, the claim 
should be reviewed in light of any new 
evidence. If the claim is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded an opportunity to respond. 
Thereafter, the case should be returned to 
the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


